Citation Nr: 0215477	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  98-06 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for gastrointestinal 
disability.

4.  Entitlement to a compensable evaluation for a left wrist 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in September 1997 and 
January 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in New York, New York.


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the regulation governing the evaluation of diseases 
of the skin, to include scarring, was revised, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590-96 (July 31, 2002); 
see also corrections at 67 Fed. Reg. 58,448 (September 16, 
2002).  The veteran in this case is seeking entitlement to a 
compensable rating for residuals of injury to the left wrist, 
currently rated as a scar.  The revisions to the rating 
criteria include changes affecting evaluation of motion 
limitation, pain, or other functional limitations 
attributable to scarring.  The veteran is entitled to the 
application of the versions of the regulations that are more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); but see, VAOPGCPREC 3-2000 (April 10, 2000), 
published at 65 Fed. Reg. 33,422 (2000) (only the earlier 
version of the regulation is to be applied for the period 
prior to the effective date of the change).  He has not, 
however, been notified of the changes in the regulation or 
afforded any opportunity to present relevant argument and the 
RO has not had an opportunity to consider the veteran's claim 
under the new criteria.  In the Board's opinion, the veteran 
could be prejudiced as a result of the Board addressing these 
matters in the first instance.  Moreover, the Board finds 
that additional development of the medical evidence is 
required.  The veteran claims symptoms such as numbness and 
pain associated with the left wrist scarring.  Recent 
examination evidence clearly identifies a decrease in 
pinprick sensation on the left hand, with positive Tinel's 
sign and decreased strength.  The current examination 
evidence does not clearly describe the status of the 
veteran's left wrist scar and does not address the etiology 
of his complaints or the cited manifestations.  

The Board also notes that the veteran has identified that 
further skin biopsies have performed by VA.  Such are 
pertinent to the veteran's skin cancer claim and must be 
obtained prior to adjudication of that matter.  Moreover, 
insofar as the most recent medical evidence in the file is 
dated in 1997, development to ensure all relevant records are 
associated with the claims file should be conducted.

Finally, the veteran contends that he developed 
gastrointestinal problems as a result of his service, to 
include a documented incident wherein the veteran evaded 
capture by the enemy after having parachuted into enemy 
territory, and that he developed hearing loss due to in-
service noise exposure.  The claims file contains medical 
evidence showing the veteran to currently have bilateral 
hearing loss and irritable bowel syndrome.  There is, 
however, no medical opinion as to whether such disabilities 
are related to the veteran's active service.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
health care providers who possess records 
of treatment or evaluation for hearing 
loss, skin cancer and/or complaints 
relevant to the left wrist and 
gastrointestinal system.  When the 
requested information and any necessary 
authorization are received, the RO should 
obtain identified records.  The RO should 
ensure that relevant records of 
contemporary VA treatment, specifically 
contemporary results of skin biopsies 
recently identified by the veteran, are 
associated with the claims file.

2.  The RO should request the veteran to 
provide medical evidence, such as a 
statement from a physician, of a nexus 
between his military service and 
currently diagnosed gastrointestinal 
disability, skin cancer and bilateral 
hearing loss disability.

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for the examinations described 
below.  The claims file must be provided 
to each examiner and the examination 
reports should reflect review and 
consideration of materials in the claims 
file.

a)  The veteran should be afforded an 
examination by a physician or physicians 
with appropriate expertise to determine 
the current nature and extent of the 
current residuals of the veteran's 
service left wrist injury.  The location, 
size and appearance of the left wrist 
scar, to include any visible or palpable 
tissue loss, elevation, depression, 
adherence to the underlying tissue, and 
hypo-or hyper-pigmentation of the skin, 
should be specifically identified.  
Whether and over how much area the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.), and whether and over 
how much area the skin is indurated and 
inflexible should also be noted.  The 
examiner(s) should also identify any 
other current residuals of the service 
left wrist injury and all functional 
impairment due to the current residuals, 
to include any neurologic and orthopedic 
impairment.

b)  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present gastrointestinal 
disorders, to include confirming or 
refuting the presence of residuals of 
dysentery.  Based upon the examination 
results and the claims folder review, the 
examiner should provide an opinion with 
respect to each currently present 
gastrointestinal disorder as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's active service.  The rationale 
for each opinion expressed must also be 
provided.  

c)  The veteran should also be provided 
an examination to determine the nature, 
extent and etiology of any currently 
present hearing loss disability.  Based 
upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's hearing loss disability is 
etiologically related to noise exposure 
or other incident of his active military 
service.  The rationale for the opinion 
must also be provided.

d)  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present skin cancer or 
residuals thereof.  Based upon the 
examination results and the review of the 
claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
skin cancer and/or residuals thereof are 
etiologically related to his active 
military service.  The rationale for the 
opinion must also be provided..

4)  After the development requested above 
has been completed to the extent 
possible, the RO should undertake any 
other development it determines to be 
indicated and then readjudicate the 
issues on appeal, to include 
consideration of the new criteria for 
evaluating scarring.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  If 
the left wrist scar remains at issue, the 
supplemental statement of the case should 
include a recitation of the regulatory 
amendments pertinent to the evaluation of 
skin disorders.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


